Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered *292February 8, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the second degree and resisting arrest, and sentencing him, as second felony offender, to concurrent terms of 6 to 12 years, 6 to 12 years and 1 year, respectively, unanimously affirmed.
The prosecutor’s summation was responsive to the defense summation, was fair comment based on the evidence and was within the permissible bounds of rhetorical comment (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We perceive no abuse of discretion in sentencing. Concur— Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.